                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


 UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                             Case No. 16-20032-02-JAR

 KARL CARTER,

            Defendant.



                               MEMORANDUM AND ORDER

        This matter comes before the Court on interested parties Tywan A. Poole’s and Michael

A. Garrett’s pro se motions for discovery and return of seized property under Fed. R. Crim. P.

41(g) (Docs. 751, 752). Both movants appear to be in custody, serving sentences imposed by the

judges in the United States District Court for the Western District of Missouri. The movants

allege that members of the United States Attorney’s Office (“USAO”) in the District of Kansas

obtained audio and video recordings of their meetings with defense counsel while detained at the

Corecivic Detention Facility in Leavenworth, Kansas. They seek to intervene in this case to

obtain discovery and return of their recordings.

       This case deals exclusively with the Sixth Amendment claims of CoreCivic detainees

prosecuted by the USAO for the District of Kansas. The Office of the Federal Public Defender

for the District of Kansas (“FPD”) has been appointed to represent all litigants from the District

of Kansas who seek relief on claims such as these. The Court has ordered the return of all

recordings to the FPD, which will then determine whether and to what extent to seek relief for

individual litigants under 28 U.S.C. § 2255. That office has not been appointed to represent
litigants from the Western District of Missouri. Thus, the Court finds no basis to allow non-

District of Kansas litigants to intervene in this matter for the purposes of obtaining relief.

       IT IS THEREFORE ORDERED BY THE COURT that Tywan A. Poole’s and

Michael A. Garrett’s pro se motions for discovery and return of seized property under Fed. R.

Crim. P. 41(g) (Docs. 751, 752) are denied.

       IT IS SO ORDERED.


       Dated: August 14, 2019

                                                      S/ Julie A. Robinson
                                                      JULIE A. ROBINSON
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
